department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-1183-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from attn deborah a butler assistant chief_counsel field service cc dom fs subject capital_loss re this field_service_advice responds to your memorandum dated date12 field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corpa corpb corpc date1 date2 date3 date4 tl-n-1183-99 date5 date6 date7 date8 date9 date10 date11 date12 date13 date14 date15 dollar_figuredollar_figureaa dollar_figuredollar_figurebb dollar_figuredollar_figurecc dollar_figuredollar_figuredd dollar_figuredollar_figureee dollar_figuredollar_figuregg dollar_figuredollar_figurehh dollar_figuredollar_figureii dollar_figuredollar_figurekk dollar_figuredollar_figurell tl-n-1183-99 dollar_figuredollar_figuremmm dollar_figuredollar_figurennn dollar_figuredollar_figureppp x y m n p q r s t u state a state b aaa textb issues whether corpa a state a corporation corpa is entitled to claim a short term capital_loss of dollar_figuredollar_figureaa resulting from the sale of corpa common_stock by an affiliate in which the basis of the stock sold was increased under sec_1_302-2 c subsidiary issues include whether the creation of an artificial built-in_loss asset by corpa’s repurchase of its stock from corpb a state b corporation wholly owned by corpa corpb for corpa’s convertible note the convertible note or note should be disregarded for federal_income_tax purposes as a sham whether the tl-n-1183-99 step_transaction_doctrine should apply whether sec_1059 should apply whether the basis shift is a proper adjustment and whether the convertible note is property under sec_317 conclusions sham_transaction doctrine the sham doctrine should apply to disallow the loss because it lacked economic_substance application of step_transaction_doctrine the step_transaction_doctrine should apply to disregard the creation of the built-in_loss asset through basis shifting as an intermediate step of no meaningful purpose but tax_avoidance applicability of sec_1059 - adjustments to basis for extraordinary dividends sec_1059 is applicable to the transaction propriety of basis shift the basis shift from the redeemed shares to the retained shares is a proper adjustment only if the underlying transactions had economic_substance convertible note as property the convertible note is property under sec_317 facts corpa a aaa company recognized capital_gains in date2 date3 and date4 in excess of dollar_figuredollar_figurebb dollars corpa adopted a program to buy back its own common_stock in date3 corpa authorized its wholly owned subsidiary corpb which was formed in date1 served as a finance company making loans to affiliates and as a holding_company since date2 with substantial earnings and net_worth to repurchase corpa stock in date4 from the public and to borrow as much as dollar_figuredollar_figurekk for that purpose corpb did so between date5and date6 date4 for approximately dollar_figuredollar_figurecc m shares average cost of dollar_figuredollar_figuredd per share of which dollar_figuredollar_figureee was borrowed by corpb on its own credit corpa bought back x or n shares of its stock at market which had been purchased by corpb on date7 for its convertible note which was out-of-the-money1 and not convertible until date10 this repurchase was treated as a dividend-equivalent redemption entitled to a full dividends- received deduction the cost bases of the redeemed shares representing x of the stock purchased from the public were added to the bases of the retained shares thereby creating an asset with an artificial built-in_loss corpb sold the remaining corpa shares y of the stock it had bought or p shares to a third 1the initial conversion price was dollar_figuredollar_figureppp per share tl-n-1183-99 party corpc on date8 the day before textb corpb realized a financial_accounting gain of dollar_figuredollar_figurehh and a short-term_capital_loss of dollar_figuredollar_figureaa million on this sale corpb converted the corpa note into q shares in date11 which it continues to hold law and analysis sham_transaction corpa’s use of corpb to repurchase corpa stock and the redemption of x of such stock for the note were tax driven these steps were taken primarily to create an asset with a built-in artificial loss moreover their culminating in the sale of the built-in_loss asset p shares of corpa stock with enriched bases lacked a sufficient business_purpose and a reasonable chance of making a reasonable profit in excess of all associated fees and costs of about dollar_figuredollar_figuregg and not including any_tax benefits that were claimed neither the actual or prospective economic book gain nor the qualification of corpb as an investment_company for state tax purposes as compared to the amount of the investment or the claimed tax loss constituted a sufficient business_purpose for the transaction acm partnership v commissioner t c m cch aff’d in part rev’d in part on another issue 157_f3d_231 3d cir cert_denied 119_sct_1251 winn-dixie stores inc et al v commissioner t c no date accordingly the redemption from corpb for the note should be disregarded as a sham_transaction without producing a loss for federal_income_tax purposes in acm partnership supra the court found a purported installment_sale devised as the centerpiece of an elaborate corporate_tax_shelter to be lacking in economic_substance the acm partnership purchased dollar_figure million of short-term securities and promptly sold dollar_figure million of them for a cash down payment equal to percent of their value dollar_figure million and contingent notes having a present_value equal to the remaining percent dollar_figure million the notes which called for a series of payments tied to the london_interbank_offered_rate libor specified no maximum amount but they were payable over a fixed period under the installment_sales regulations the basis_of_property sold here dollar_figure million in a contingent price sale is spread ratably over the years in which payments could be received if the sales contract fixes the period over which payments will be received but does not establish a maximum selling_price sec_15a_453-1 as applied to acm’s sale this rule would have produced a large capital_gain for the year of the sale dollar_figure million and would have created capital losses for subsequent years most of the capital_gain was allocated to a foreign_partner that was exempt from u s tax on capital_gains and most of the capital losses were allocated to a u s corporate_partner that had realized a large capital_gain in an unrelated transaction and hoped to offset this gain with deductions for the losses allocated to it from the tl-n-1183-99 partnership the court affirmed the tax court’s conclusion that acm’s exchange of the short-term securities for contingent-payment libor notes which gave rise to the tax consequences at issue generated only a ‘phantom loss’ that was not ‘economically inherent in the object of the sale’ and did not have ‘economic substance separate and distinct from economic benefit achieved solely by tax reduction ’ under the sec_453 basis rules the nearly dollar_figure million in basis which was not available to offset the gain on the sale was reallocated to the libor notes the libor notes thus became built-in_loss assets with a value of dollar_figure million and a basis of dollar_figure million the transaction may be described as a basis strip since a substantial amount of the tax basis related to the dollar_figure million component of the short-term securities was stripped from these notes and allocated to the libor notes creating a built-in_loss asset the inquiry into whether the taxpayer’s transactions had sufficient economic_substance to be respected for tax purposes turns on both the objective economic_substance of the transactions and the subjective business motivation behind them however these distinct aspects of the economic sham inquiry do not constitute discrete prongs of a rigid two-step analysis but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership supra of particular importance is the fact that the tax_court bifurcated the acm transaction into those components which provided the claimed tax_benefit and all other components of the transaction having bifurcated the tax_benefit components the court then tested those components for economic_substance essentially on a stand alone basis thus although the court expressly found that the taxpayer had made an overall pre-tax economic profit on its acm investment even after taking into account transaction costs the court also found that the pre-tax profit of the tax_benefit components did not exceed their transaction costs this bifurcation in part allowed the court to reach its economic sham conclusion a second and closely related point is that the tax_court will scrutinize all of the components of a complex transaction in order to determine whether the taxpayer’s stated non-tax objective makes rational economic sense in light of the taxpayer’s conduct tl-n-1183-99 one case has indicated that there must be not only a reasonable chance of making a profit but the chance must relate to a reasonable profit see 94_tc_738 reviewed by the court in that case the court rejected as the sole standard of evaluating the substance of transactions the potential for gain the court judged it as infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions we have never held that the mere presence of an individual’s profit objective will require us to recognize for tax purposes a transaction which lacks economic_substance id pincite a dissent argued that the proper test for examining the economic_substance of transactions was whether viewed objectively they had a tax-independent purpose the majority rather than applying that settled principle sets forth a new de minimus test for economic_substance id pincite the dissent then cites to gideon mrs gregory’s grandchildren judicial restriction of tax_shelters va tax rev who suggests a de minimus test is feasible but also would compare the potential profit to investment rather than tax benefits sheldon supra pincite under either legal standard of comparison the taxpayers in the instant case fall far short the book gain of dollar_figuredollar_figurehh is infinitesimal when compared to either the investment of dollar_figuredollar_figureii or the tax loss of dollar_figuredollar_figureaa at least two courts have indicated that they would consider applying the sham_transaction doctrine unless the profit_motive was greater than the tax motive see 82_tc_1001 date4 and 83_tc_542 aff’d 798_f2d_65 2d cir in fox the taxpayer engaged in three sets of essentially offsetting options transactions which established spread positions the options were tied to specific treasury bills and were traded in a specialized over-the-counter market maintained by one brokerage firm the tax_court found that the taxpayer was motivated primarily by tax considerations and not primarily by the desire for economic profit and disallowed his deductions id pincite likewise in estate of baron the tax_court found that the taxpayer acquired the rights to a master recording for insufficient non-tax reasons a potential dollar_figure profit as compared to net tax benefits of dollar_figure from depreciation id pincite other courts have asserted the economic_substance over form doctrine to deny tax benefits eg the foreign_tax_credit an exception to constructive_dividend treatment tl-n-1183-99 under subpart_f and claimed business deductions see eg jacobs engineering group inc v united_states ustc big_number cch big_number c d cal aff’d ustc big_number cch big_number 9th cir united parcel service of america inc v commissioner t c m no compaq computer corporation v commissioner u s t c no date application of the step_transaction_doctrine the step-transaction doctrine is an analytical judicial method to determine the substance of a multi-step transaction the step-transaction doctrine treats a series of formally separate ‘steps’ as a single transaction if such steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 we believe that the steps that gave rise to corpb’s date4 purchases of corpa stock corpa’s redemption of x of such stock for its convertible note within t months of the first and s months of the last market purchase the shift of rich cost bases from the repurchased stock to the stock retained by corpb and its sale at an artificial loss all were consummated to achieve the overriding purpose of tax_avoidance rather than for adequate non-tax reasons moreover corpb was selected to buy its parent corporation’s stock as part of corpa’s stock buyback program corpb did so and remains a larger stockholder to this day than it was after its market purchases and corpa’s redemption this increase is due to corpb’s conversion of the note which includes terms to adjust for anti-dilution and the payment of interest by the conversion into stock the note was issued to buy back x of the corpa shares bought by corpb thus even after corpb’s sale of the stock with enriched basis that it had retained from its market purchases it holds more stock these steps viewed together manifest an intent not to reduce corpb’s stock ownership except for tax purposes these steps were really component parts of an integrated transaction primarily intended to create an artificial loss to be carried back to offset prior capital_gains the intricate outward appearance of the instant case masked a wholly owned subsidiary’s simple purchases of its parent corporation’s stock upon the market purchases of stock and after the redemption including the sale of the retained stock and conversion of the note the wholly owned subsidiary became a corporate shareholder of its parent which it remains the intervening redemption via the parent’s intercorporate convertible note occurred primarily to create a built-in_loss asset through basis shifting and for no other meaningful purpose accordingly the intervening redemption should be ignored rather corpb should be treated as if it had purchased the note for cash and that corpa had bought back its shares from the public a given result at the end of a straight path is not made a different result because reached by following a devious path the preliminary distribution to the stockholders was a meaningless and unnecessary incident in the transmission of the funds to the creditors all along intended to come into their hands so tl-n-1183-99 transparently artificial that further discussion would be a needless waste of time 302_us_609 pincite 58_sct_393 applicability of sec_1059 sec_1059 which requires a basis_reduction of stock for the non-taxable portion of an extraordinary_dividend paid thereon will apply here notwithstanding that the distribution of the note to redeem corpa stock may have been a qualifying_dividend within the meaning of sec_1059 under sec_1059 as it was when the instant repurchase occurred date7 a corporate shareholder must reduce the basis of stock it holds in other corporations by the nontaxed_portion of any extraordinary dividends_paid thereon there are two types of extraordinary dividends implicated here one kind involved distributions on stock held for less than two years before the dividend_announcement_date provided the amount of the dividend met a threshold_amount the normal extraordinary_dividend one of the original purposes of sec_1059 is to prevent a corporate shareholder from creating an artificial loss on stock see general explanation of the revenue provisions of the deficit_reduction_act_of_1984 the other type involves a non pro_rata distribution regardless of the holding_period or amount the automatic extraordinary_dividend the distribution of the note satisfied both definitions under sec_1059 the payee does not reduce basis below zero however the payee must recognize gain on a subsequent disposition of stock upon which an extraordinary_dividend has been paid to the extent stock basis cannot absorb the entire non-taxed portion of the dividend the potential taxation of the gain represented by such unabsorbed amount that would have been negative_basis analogous to an excess_loss_account subject_to restoration in respect of the retained shares but for this limitation causes reference to them as poisoned shares sec_1059 sec_1059 was enacted as part of the tax_reform_act_of_1984 the legislative_history is comprised of h_r nol house report pincite and general explanation of the revenue provisions of the deficit_reduction_act_of_1984 blue_book pincite the blue_book in particular spells out that sec_1059 was enacted specifically to stop a transaction called dividend_stripping the blue_book describes a dividend_strip as a corporate stock purchase before the ex-dividend_date for an impending dividend the collection of the dividend and the sale of the stock as soon as it has been held for the period sufficient to earn a dividends-received_deduction drd generally the price of the underlying stock will have declined by the amount of the dividend so the sale produces a capital_loss such loss is used to offset other capital_gains so that the outcome is a conversion of fully taxable capital tl-n-1183-99 perceived conflict between sub sec_1059 and sec_1059 the tax_reform_act_of_1986 added the automatic extraordinary_dividend by providing in sec_1059 e b that except as otherwise provided in regulations any amount taxed as a dividend on a redemption of stock not pro_rata as to all shareholders is an extraordinary_dividend without regard to the 2-year holding_period both the normal and automatic extraordinary_dividend produce artificial reductions of gain or phantom losses because of the purchase or cost_basis for the stock in respect of which the impending distribution occurs the tax loss is artificial because it is largely compensated for by the receipt of the dividend and therefore would not correspond to the stock’s decline in value ex_dividend both types violate the purpose of sec_1059 as originally enacted however sec_1059 e stated except as provided in regulations the term extraordinary_dividend shall not include any qualifying_dividend within the meaning of sec_243 b this exception can be read to apply to both normal and automatic extraordinary dividends it should only apply to the extent the value of the non-taxable distribution was not reflected in the cost_basis of the stock in respect to which it was made otherwise an artificial reduction in gain or phantom loss will occur and contravene the purposes of sec_1059 these concerns relate to the largely tax-free extraction upon non pro_rata redemption of purchased earnings which were reflected in the cost of the stock earnings produced while the stock is owned by an affiliate may not always produce this result but in this case the artificial loss was produced because corpb did not reduce its basis in the purchased stock of its parent pursuant to either the consolidated_return_regulations or sec_1059 hence sec_1059 should apply to this case notwithstanding the statutory exception for qualifying dividends because to apply it here would contravene a major purpose of sec_1059 gains into ordinary_income taxed at a low effective rate due to the application of the drd in the 1984_act congress attacked this transaction in several ways the drd holding_period was lengthened to days the drd holding_period was suspended where the taxpayer eliminated its economic risk by certain types of hedging and sec_1059 eliminated the opportunity for a capital_loss immediately following the receipt of the dividend 3this perceived statutory conflict regarding the application of sub sec_1059 as opposed to sec_1059 to non pro_rata redemptions was partially resolved by interpretative regulations sec_1 e - which provided among other things that the exception for qualifying dividends did not apply to redemptions which were not pro_rata as to all shareholders these regulations are tl-n-1183-99 the conference_report offers this explanation for the addition of sec_1059 in general a distribution_in_redemption_of_stock that is essentially_equivalent_to_a_dividend is treated as a dividend for tax purposes sec_302 a redemption of the stock of a shareholder is essentially_equivalent_to_a_dividend if it does not result in a meaningful reduction in the shareholder’s interest in the distributing_corporation apart from certain cases in which a shareholder’s interest is completely terminated or is reduced by more than percent present law is unclear regarding what constitutes a meaningful reduction in interest the conferees understand that in some cases individual distributees take the position that a redemption is a sale_or_exchange while corporate distributees take the position it is a dividend emphasis added congress also expressed concern that corporate shareholders might realize unintended tax benefits on dispositions of stock that was not necessarily acquired for tax_avoidance purposes but with respect to which substantial nontaxable amounts have been received the committee believes that if a corporate shareholder receives an extraordinary_dividend with respect to stock the nontaxed_portion of the dividend should reduce the shareholder’s basis in the stock without regard to the holding_period emphasis added effective with respect to distributions announced on or after date13 hence they do not apply to the distribution in this case which occurred date7 t d the preamble to the foregoing regulations when proposed stated that the irs and treasury_department believe that applying those provisions sec_1059 d or e is inconsistent with the purpose of sec_1059 and may create inappropriate consequences such as basis shifting that eliminates gain or creates an artificial loss accordingly these regulations clarify that neither sec_1059 d the entire- existence exception to sec_1059 not applicable to this case nor sec_1059 e apply to a distribution treated as an extraordinary_dividend under sec_1059 e 1996_2_cb_436 underscoring added the issuance of these regulations does not preclude the service from applying sec_1059 a to the instant transaction h_r conf_rep no 99th cong 2nd sess ii-163 vol c b emphasis added s rep no 99th cong 2nd sess the report further states as under present law if the corporate shareholder and the payer of the dividend are members of an affiliated_group filing consolidated_returns the shareholder will not be required to reduce its basis in the stock under both this provision and under sec_1_1502-32 thus no portion of a distribution may reduce basis tl-n-1183-99 the report explained that except as provided in regulations the provisions do not apply to distributions between members of an affiliated_group filing consolidated_returns in addition they do not apply to distributions that constitute qualifying dividends within the meaning of sec_243 accordingly the provision generally will not apply to dividend distributions or deemed_dividend distributions during a consolidated_return_year by a subsidiary out of earnings_and_profits accumulated during separate_return affiliation years underscoring added subsequent legislative_history informs that sec_1059 can apply to consolidated groups particularly when the consolidated_return_regulations require no basis_reduction as in the instant case s report no 100th cong 2d sess however to the extent results produced under the consolidated_return_regulations are inconsistent with the purposes and principles of the extraordinary_dividend provision it is intended that a basis_reduction may be required under this provision notwithstanding the fact that no reduction is mandated under the consolidated_return_regulations id based upon the foregoing sec_1059 a requiring basis_reduction for the nontaxable amount applies to the distribution of the note in this case propriety of the basis shift the shifting of basis from the redeemed shares of corpa stock to the remaining shares later sold to corpc would be a proper adjustment of basis if the underlying transactions had economic_substance sec_1_302-2 provides for a proper adjustment of the basis of the remaining stock with respect to the stock redeemed the examples accompanying the regulation make clear that the proper adjustment is to be made with respect to stock owned both actually and constructively each of the examples demonstrates that ultimately the total gain taxed on a dividend_equivalent redemption and a subsequent sale of the remaining stock is the same as if the basis had been allocated proportionately between the redeemed and remaining shares the basis_adjustment is necessary to reflect that the shareholder maintains substantially the same proportional interest in the twice see sec_1_1502-13 f which generally disallows loss on parent stock but were not effective for this case but to transactions occurring on or after date h_r conf_rep supra note pincite tl-n-1183-99 corporation whether the interest is direct or indirect through operation of the sec_318 attribution_rules in example of sec_1_302-2 h purchased all the stock in corporation x for dollar_figure when h gave his wife w half the stock its value had appreciated in excess of its basis when h redeems his half of the corporation x stock for dollar_figure the redemption is treated as a dividend_equivalent redemption after the redemption w's basis in her half of the corporation x stock is dollar_figure the original cost_basis for all the corporation x stock in this example h’s basis in his stock is shifted to the remaining shares he constructively owns through w following the logic of example corpb’s basis in the redeemed shares should be shifted to the remaining shares it owns including those owned constructively ie to both the p shares later sold to corpc and to the convertible note representing the additional r shares corpb is deemed to own example makes clear however that basis is shifted to the remaining actually owned shares no matter how small in number they are relative to the remaining constructively owned shares in example corporation x redeems of h’s shares h’s basis in the shares is shifted solely to his remaining actually owned shares the basis of the shares h constructively owns through w remains unaffected applied to the present case this example demonstrates that if the transaction’s form is to be respected corpb’s shifting of basis from the redeemed shares to the remaining p shares it actually owned would be a proper adjustment under sec_1_302-2 in this case sec_243 and sec_1 a operated to exclude the distribution from corpb’s income ultimately resulting in a tax loss where there was an actual book gain nonetheless the basis_adjustment is proper but for the functional elimination of the redemption gain through operation of the consolidated_return rules the total gain would have been the same whether the basis had been allocated proportionately between the redeemed shares and remaining shares or had been shifted solely to the remaining shares the disparity between economic reality and tax does not occur because of the proper adjustment provision of sec_1_302-2 but because of other code provisions effective during the tax years at issue convertible note as property based upon the financial capacity of corpa to honor its note it is property for purposes of sec_317 case development hazards and other considerations tl-n-1183-99 the following additional information should be developed to the fullest extent possible additional information re sham issue tl-n-1183-99 sec_305 issue the taxpayers have cleverly taken economically meaningful steps to accomplish ’s open market purchases from the public and their tax_avoidance purpose stock were real transactions with use of its own credit and funds to invest in non-tax consequences moreover reason for its participation in s claims that it had a state tax business ’s stock buyback program in addition its sale of stock to a third party actually occurred with non-tax results if you have any further questions or comments regarding further factual development or expansion of the sec_1059 or any other argument please call by arturo estrada acting chief corporate branch
